DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Request for Continued Examination filed on 10 January 2022. Claims 1-3, 5, 7-13, 15, 17-20, and 23 are pending and have been examined. The Applicants’ amendment and remarks have been carefully considered, but they moot in view of new grounds for rejection.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.



Response to Amendments and Arguments
The applicant’s arguments with respect to the art rejections have been carefully considered, but are moot in view of new grounds for rejection (Wu-Zhang).     

Claim Objections
Claim 7 is objected to because is dependent upon canceled claim 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-13, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140316768, hereinafter referred to as Khandekar, in view of US 20190035505, hereinafter referred to as Li., further in view of “Chinese Event Extraction Based on Attention and Semantic Features: A Bidirectional Circular Neural Network”, hereinafter referred to as Wu-Zhang, and further in view of “Character-based Bidirectional LSTM-CRF with words and characters for Japanese Named Entity Recognition”, hereinafter referred to as Misawa et al.

Regarding claim 1 (currently amended), Khandekar discloses a method for processing unstructured Chinese-language medical text (“Methods, systems and computer programs for automatic, highly accurate machine comprehension of a plurality of segments of free form unstructured text in a natural language,” Khandekar, Abstract. Pulling specific treatment instructions and values out of medical transcripts and providing them to nurses, doctors or other computer systems,” Khandekar, para [0168]. “Matching patient candidates to clinical trials by comparing structured data from a EMR (Electronic Medical Record) system with clinical trial participation criteria expressed in a natural language,” Khandekar, para [0177]. And, Khandekar, para [0294], refers to Traditional Chinese text.), the method comprising: 

identifying medical entities in the unstructured Chinese-language medical text using an attention-based named-entity recognition (NER) model (“The current state of art in automated text processing is limited in several ways, such as:…various combinations of the well-known NLP lexical analysis approaches, e.g.,…named entity recognition,” Khandekar, para [0008]-[0015].); and

structuring the identified medical entities using a multiple-dimensional entity understanding framework (Khandekar, Abstract, describes using a multi-dimensional data model. And, Khandekar, para [0220] and [0261], describe data model arrays, indicating that the NER model is multi-dimensional.). 

Khandekar, though, does not disclose normalizing the structured medical entities using a medical knowledge graph; and outputting the normalized medical entities.

Li is cited to disclose normalizing the structured medical entities using a medical knowledge graph (“FIG. 1 is a schematic diagram illustrating the main principles of an intelligent triage system based on an MKB provided by the first embodiment of the present disclosure. As illustrated in FIG. 1, the intelligent triage system is communicated with and linked to a data source. The data source includes unstructured text data such as medical literature and semi-structured data such as electronic case history,” Li, para [0030]. This excerpt describes linking structured and unstructured data on top of the Medical Knowledge Base (MKB) – i.e., a knowledge graph. And, “For instance, taking entities "long-term intermittent stomach pain" and "abdominal pain for 1 week" as an example, the entities "stomach pain" and "abdominal pain" belong to the same entity and then may be aligned to be "abdominal pain",” Li, para [0049]. This example shows that the medical knowledge graph (i.e., intelligent medical knowledge base) determines that “stomach pain” is synonymous with “abdominal pain”. Finding synonymous medical entities is interpreted as normalizing the structured medical entities.); and

outputting the normalized medical entities (Li, para [0030], describes outputting a retrieval result. And, Li, para [0055], describes entity extraction (i.e., outputting the normalized medical entities).). Li benefits Khandekar by providing an intelligent triage server based on a medical knowledge base (MKB) (Li, para [0004), thereby improving the efficiency of information retrieval of Khandekar. Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of Li to improve the natural language processing of Khandekar.

Neither Khandekar nor Li, though, disclose wherein the identifying of the medical entities comprises: 
for each word of the unstructured Chinese-language medical text, providing a character embedding to a character-level long short-term memory conditional random field (LSTM-CRF) model, and obtaining a character-level output from the character-level LSTM-CRF model; 

obtaining a word embedding corresponding to the word; 

providing the character-level output and the word embedding to an attention- based network to obtain an attention value;
 	
obtaining a weighted sum of the character-level output and the word embedding based on the attention value;
 
providing the weighted sum as a word representation to a word-level LSTM-CRF model; and

2



identifying a medical entity based on an output of the word-level LSTM-CRF model, 



wherein the word-level LSTM-CRF model and the character-level LSTM-CRF model are trained using a skip-gram model.

Wu-Zhang is cited to disclose wherein the identifying of the medical entities comprises: 

for each word of the unstructured Chinese-language medical text, providing a character embedding to a character-level long short-term memory conditional random field (LSTM-CRF) model, and obtaining a character-level output from the character-level LSTM-CRF model (Wu-Zhang, sec. 4.1 -  character level embedding sub-section and fig. 1.); 

obtaining a word embedding corresponding to the word (Wu-Zhang, sec. 4.1 - character-word level embedding sub-section and fig. 1.); 

providing the character-level output and the word embedding to an attention-based network to obtain an attention value (Wu-Zhang, sec. 4.1 - character-word level embedding sub-section and fig. 1.); 	

obtaining a weighted sum of the character-level output and the word embedding based on the attention value (Wu-Zhang, sec. 4.1 -  character-word level embedding sub-section and eqn. 3.); 

providing the weighted sum as a word representation to a word-level LSTM-CRF model (Wu-Zhang, sec. 4.3 and fig. 1.); and

2



identifying a medical entity based on an output of the word-level LSTM-CRF model (Wu-Zhang, sec. 4.3 and fig. 1.). Wu-Zhang benefits Khandekar by proposing a novel architecture for Chinese entity extraction based on applying attention to character-word embeddings (Wu-Zhang, Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar by providing an effective means for Chinese entity extraction from medical documents.



Although Wu-Zhang describes training word-level embeddings using a skip-gram model (sec. 5.3), Wu-Zhang does not describe training character level embeddings using a skip-gram model.

Misawa et al. is cited to disclose wherein the word-level LSTM-CRF model and the character-level LSTM-CRF model are trained using a skip-gram model (“We prepared pretrained word embeddings using skip-gram model (Mikolov et al., 2013). Seven years (1995–1996 and 1998–2002) of Mainichi newspaper articles which include almost 500 million words are used for pre-training. We conduct parameter tuning using the development dataset. We choose the unit number of LSTM as 300, the size of word embedding as 500, that of character embedding as 50, the maximum epoch as 20, and the batch size as 60,” Misawa et al., section 5.1. Also, sections 4.1 and 4.2 describe word-based and character-based neural models.). Misawa et al. benefits Khandekar by training the models to predict the context word for a given target word. Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of Misawa et al. to improve the natural language processing of Khandekar.

As to claim 11, device claim 11 and method claim 1 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 11 is similarly rejected under the same rationale as applied above 

As to claim 20, CRM claim 20 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the CRM. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.


Regarding claim 2 (original), Khandekar, as modified by Li, Wu-Zhang, and Misawa et al. discloses the method of claim 1, wherein the unstructured Chinese-language medical text comprises at least one from among notes of a doctor, notes of a nurse, a report, a treatment plan, a discharge summary, or a book (“Pulling specific treatment instructions and values out of medical transcripts and providing them to nurses, doctors or other computer systems,” Khandekar, para [0168].).  

As to claim 12, device claim 12 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.


Regarding claim 3 (previously presented), Khandekar, as modified by Li, Wu-Zhang, and Misawa et al. discloses the method of claim 1, wherein the medical entities Pulling specific treatment instructions and values out of medical transcripts and providing them to nurses, doctors or other computer systems,” Khandekar, para [0168].).  

As to claim 13, device claim 13 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.


Claim 4 canceled.
Claim 14 canceled.
Claim 21 canceled. 



Regarding claim 5 (previously presented), Khandekar as modified by Li, Wu-Zhang, and Misawa et al. discloses the method of claim 1, wherein each word of the medical entities is represented by word-level information and character-level information (Wu-Zhang, sec. 4.1 and fig. 1.).

As to claim 15, device claim 15 and method claim 5 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 15 is similarly rejected under the same rationale as applied above 

Regarding claim 10 (previously presented), Khandekar, as modified by Li, Wu-Zhang, and Misawa et al. discloses the method of claim 1, wherein the medical knowledge graph is used to identify one or more synonymous medical entities that are synonymous to the medical entities (“For instance, taking entities "long-term intermittent stomach pain" and "abdominal pain for 1 week" as an example, the entities "stomach pain" and "abdominal pain" belong to the same entity and then may be aligned to be "abdominal pain",” Li, para [0049]. This example shows that the medical knowledge graph (i.e., intelligent medical knowledge base) determines that “stomach pain” is synonymous with “abdominal pain”.).

As to claim 19, device claim 19 and method claim 9 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.

Claim 22 canceled. 

Claims 7-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140316768, hereinafter referred to as Khandekar, in view of US 20190035505, hereinafter referred to as Li., and further in view of “Chinese Event .

Claim 6 canceled. 

Claim 16 canceled. 


Regarding claim 7 (original), Khandekar, as modified by Li, Wu-Zhang, Misawa et al., and More et al., discloses the method of claim 6, wherein the weighted sum is sent to a word-level long short-term memory (LSTM), and a shared weighted matrix is used to project the each word into one or more predefined tags (More et al., para [0133], teaches an LSTM model with a weight matrix. And, “CRF is a probabilistic structured prediction model which predicts future labels, while taking into account previously predicted labels. A bidirectional LSTM-CRF effectively uses bidirectional LSTM layers to capture contextual information from the input sequence and the CRF layer at the output layer for efficient label tagging,” More et al., para [0135].).  

As to claim 17, device claim 17 and method claim 7 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.


Regarding claim 8 (original), Khandekar, as modified by Li, Wu-Zhang, and Misawa et al. discloses the method of claim 1, but not wherein the multiple-dimensional entity understanding framework comprises a plurality of analyzers.

More et al. is cited to disclose wherein the multiple-dimensional entity understanding framework comprises a plurality of analyzers (“For example, the analysis module 206 may perform type analysis by utilization of at least one classifier or a combination of decision tree, random forest, logistic regression, gradient boost and SVM, and these classifiers must use labeled corpora for training before application. In general, the types include: pre-diagnosis type…healthcare type…Taking the retrieval request "1 year old girl", "sudden high fever at 39.degree. C. for 2 days continually" and "What disease? Go to hospital or not?" as an example, the classifiers are utilized to classify the retrieval request into pre-diagnosis type, triage type and healthcare type,” More et al., para [0038].). More et al. benefits Khandekar by using an LSTM-CRF to capture contextual information from the input sequence (More et al., para [0135]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of More et al. to improve the natural language processing of Khandekar.


Regarding claim 9 (original), Khandekar, as modified by Li, Wu-Zhang, Misawa et al., and More et al., discloses the method of claim 8, wherein the plurality of analyzers includes at least one from among a positive/negative entity analyzer, an intensity analyzer, a causal analyzer, a pre-condition analyzer, a change pattern analyzer, a post-condition analyzer, a time analyzer, a frequency analyzer, and a body part 

As to claim 18, device claim 18 and method claim 8 are related as method and device of using same, with each claimed element’s function corresponding to the device. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Khandekar, para [0077], teaches processor, memory, CRM, and instructions.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140316768, hereinafter referred to as Khandekar, in view of US 20190035505, hereinafter referred to as Li., further in view of “Chinese Event Extraction Based on Attention and Semantic Features: A Bidirectional Circular Neural Network”, hereinafter referred to as Wu-Zhang, further in view of “Character-based Bidirectional LSTM-CRF with words and characters for Japanese Named Entity Recognition”, hereinafter referred to as Misawa et al., and further in view of “Structured prediction models for RNN based sequence labeling in clinical text”, hereinafter referred to as Jagannatha et al.

Regarding claim 23 (previously presented), Khandekar, as modified by Li, Wu-Zhang, and Misawa et al. discloses the method of claim 1, but not wherein the skip-gram model includes unlabeled corpora. Jagannatha et al. is cited to disclose wherein the skip-gram model includes unlabeled corpora (“The skip-gram embedding was calculated using a combined corpus of PubMed open access articles, English Wikipedia and an unlabeled corpus of around hundred thousand Electronic Health Records. The EHRs used in the annotated corpus are not in this unlabeled EHR corpus,” Jagannatha et al., section 5, second paragraph.). Jagannatha et al. benefits Khandekar by providing methodologies for structured prediction in order to improve the exact phrase detection of various medical entities. Therefore, it would be obvious for one skilled in the art to combine the teachings of Khandekar with those of Jagannatha et al. to improve the natural language processing of Khandekar.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656